Citation Nr: 0306486	
Decision Date: 04/03/03    Archive Date: 04/10/03	

DOCKET NO.  99-19 527	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to special monthly compensation based on the loss 
of use of a creative organ subsequent to December 21, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to September 
1992.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.  

This case was previously before the Board in February 2001, 
at which time it was remanded for additional development.  
The case is now before the Board for appellate review.

By a rating action in October 2002, the RO granted the 
veteran special monthly compensation based on the loss of use 
of a creative organ, effective from March 21, 1994 to 
December 21, 1998.  Therefore the issue before the Board has 
been redefined as stated on the title page.


FINDING OF FACT

Subsequent to December 21, 1998, the veteran is not shown to 
have suffered from impotence secondary to medication 
prescribed for service-connected hypertension.  


CONCLUSION OF LAW

Special monthly compensation based on the loss of use of a 
creative organ subsequent to December 21, 1998 is not 
warranted.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. 
§ 3.350(a) (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a rating decision of April 1994, the RO granted service 
connection for hypertension.  Thereinafter, in May 1994, the 
veteran filed a claim alleging that the hypertensive 
medication was causing him to be impotent.

By a rating action in October 2002, the RO granted the 
veteran special monthly compensation based on the loss of use 
of a creative organ, effective from March 21, 1994 to 
December 21, 1998. 

During the course of VA outpatient treatment in June 1998, it 
was noted that the veteran had been asking about Viagra.  
Reportedly, he had been using a pump for impotence.  The 
clinical assessment was of blood pressure adequately 
controlled with present medications; and continued impotence, 
asking about Viagra.  At the time of evaluation, he was 
prescribed Viagra at the rate of four tabs per month.  

At the time of VA outpatient treatment on December 21, 1998, 
it was noted that the veteran had previously been using a 
pump, though he was now on Viagra, with success.  Further 
noted was that his current blood pressure medication was 
appropriate and required for blood pressure therapy.  
According to his physician, his blood pressure control 
remained incomplete.  Accordingly, no change was recommended 
in the veteran's antihypertensive medication.

During a March 1999 VA genitourinary examination, the veteran 
related that four months earlier, he had been given a 
prescription for Viagra, and was able to have normal 
intercourse 4 times a month.  He was content with this level 
of activity.  He was also afforded a VA examination to 
evaluate his hypertension.  He was on two medications for 
hypertension, and was being monitored at the VA outpatient 
clinic. The hypertension was under good control.   

On VA genitourinary examination in March 2002, it was noted 
that the veteran's claims folder was available, and had been 
reviewed "in detail."  That review revealed that the first 
mention of erectile dysfunction in the official record was in 
1994.  The veteran, however, stated that he had noticed 
problems with erections in 1992, when he was first placed on 
antihypertensive medication.  Reportedly, in 1995, the 
veteran was given a vacuum pump for use prior to intercourse, 
which he was "ashamed to use."  Accordingly, the veteran was 
started on Viagra in 1998, and was presently able to have 
effective intercourse once a week, or sometimes, every other 
week.  According to the veteran, he was taking three 
medications for hypertension.  When further questioned, the 
veteran stated that he had never mentioned his problem with 
erections prior to 1994, because he felt that, given his age, 
this problem would "probably disappear."  However, in the 
opinion of the examiner, the veteran's mild erectile 
problems, though relieved somewhat by medication, were the 
result of antihypertensive medication complicated by 
depression.  These conditions were service related, with the 
result that it was at least as likely as not that the 
veteran's impotence secondary to medication and mild 
depression was the result of post-traumatic stress disorder 
or medication used to treat his hypertension.  

Analysis

At the outset, the Board wishes to make it clear that it has 
given due consideration to the provisions of the recently-
passed Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100-5126 (2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002), as those provisions 
redefine the obligations of the VA with respect to the duty 
to assist, and the enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  However, in the case at hand, it is 
clear that the VA has met its "duty to assist" the veteran in 
the development of all facts pertinent to his claim.  To that 
end, in correspondence of August 2001, and during the course 
of an October 2002 rating decision, the veteran was informed 
of the VA's obligations under the new Act, and given the 
opportunity to provide information necessary to obtain any 
evidence which had not already been obtained.  Because no 
additional evidence has been identified by the veteran as 
being available but absent from the record, the Board finds 
that any failure on the part of the VA to further notify the 
veteran what evidence would be secured by the VA, and what 
evidence would be secured by the veteran, is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Accordingly, 
the Board is of the opinion that no further duty to assist 
the veteran exists in this case.  

Special monthly compensation under 38 U.S.C.A. § 1114(k) is 
payable for each anatomical loss or loss of use of one hand, 
one foot, both buttocks, one or more creative organs, 
blindness of one eye having only light perception, deafness 
of both ears, having absence of air and bone conduction, 
complete organic aphonia, with constant inability to 
communicate by speech or, in the case of a woman veteran, the 
anatomical loss of one or both breasts (including loss by 
mastectomy).

(1)(i)  Loss of a creative organ will be shown by acquired 
absence of one or both testicles (other than undescended 
testicles) or ovaries or other creative organ.  Loss of use 
of one testicle will be established when examination by a 
board finds that:  (a) the diameters of the affected testicle 
are reduced to one-third of the corresponding diameters of 
the paired normal testicle, or (b) the diameters of the 
affected testicle are reduced to one-half or less of the 
corresponding normal testicle and there is alteration of 
consistency so that the affected testicle is considerably 
harder or softer than the corresponding normal testicle; or 
(c) if neither of the conditions (a) or (b) is met, when a 
biopsy, recommended by a board including a genitourologist, 
and accepted by the veteran, establishes the absence of 
spermatozoa.  38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. 
§ 3.350(a) (2002).  Though not specifically mentioned by 
regulation, complete impotence constitutes another example of 
loss of use of a creative organ.  

In the present case, VA has recognized that from March 21, 
1994, to December 21, 1998, the veteran suffered from 
complete impotence, apparently the result of medication for 
service-connected hypertension.  While on VA genitourinary 
examination in October 1996, the veteran stated that his 
impotence had begun about three years earlier (placing its 
inception around or about October of 1993), on more than one 
occasion, the veteran has clearly indicated that his 
impotence began in 1994, and available medical records do not 
reflect any complaints prior to March 21, 1994.  

In any case, it is clear that, with the use of Viagra in 
December 1998, the veteran's sexual function returned to 
normal, and this level has apparently been maintained, as 
evidenced by subsequent outpatient treatment records and 
examination reports.

The veteran and his representative argue that continued 
special monthly compensation is warranted based on the fact 
that the veteran's "potency" has been maintained by 
"artificial" means, that is, the use of medication (Viagra).  
However, the fact remains that the veteran no longer suffers 
from complete impotence sufficient to warrant the assignment 
of the additional benefit requested.  Accordingly, special 
monthly compensation based on the loss of use of a creative 
organ subsequent to December 21, 1998 is not warranted.  


ORDER

Special monthly compensation based on the loss of use of a 
creative organ subsequent to December 21, 1998 is denied.  



____________________________________________
	RENEE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

